946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.Lawrence HICKS, Appellant.
No. 90-3092.
United States Court of Appeals, District of Columbia Circuit.
May 23, 1991.

Appeal from the United States District Court for the District of Columbia, No. CR-89-00450-01;  Gesell, J.
Before MIKVA, Chief Judge, and STEPHEN F. WILLIAMS and CLARENCE THOMAS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia, and on the briefs filed by the parties and argument by counsel.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).


2
Appellant was not seized until the time of his arrest.   See California v. Hodari D., 59 U.S.L.W. 4335 (U.S. Apr. 23, 1991).   Officer Diehl had by then observed drugs falling to the pavement and so had probable cause to arrest.   Whether abandoned by Mr. Hicks or seized incident to the arrest, those drugs were properly admitted into evidence.   It is accordingly


3
ORDERED and ADJUDGED that the conviction is affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15(b)(2).